          Case 1:19-cv-11846-GBD Document 13 Filed 06/25/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

JOSEPH GUGLIELMO, on behalf of himself and
all others similarly situated,
        Plaintiff,

                v.                                         CASE NO.: 1:19-cv-11846
FULL COMPASS SYSTEMS, LTD


        Defendant.
                                                      /

                              JOINT STIPULATION OF DISMISSAL


             IT IS HEREBY STIPULATED AND AGREED by and between all parties that

whereas no party hereto is an infant, incompetent person for whom a committee has been

appointed or conservatee, and no person not a party has an interest in the subject matter of the

action, that this action is   dismissed with prejudice and without costs to either party pursuant

to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.

Dated: June 19, 2020

  For Plaintiff Joseph Guglielmo                    For Defendant Full Compass Systems,
                                                    LTD

                                                     Nadia Del Toro
  David Paul Force
                                                     Nadia Del Toro
  Stein Saks, PLLC
                                                     Litchfield Cavo LLP
  285 Passaic Street
                                                     420 Lexington Ave Suite 2104
  Hackensack, NJ 07601
                                                     New York, NY 10170
  Ph: 201-282-6500
                                                     Ph: 212-434-0100
  dforce@steinsakslegal.com
                                                     deltoro@lichfieldcavo.com
         Case 1:19-cv-11846-GBD Document 13 Filed 06/25/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I certify that on June 25, 2020, a copy of the foregoing was filed electronically in the ECF

system. Notice of this filing will be sent to the parties of record by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.

                                              /s/ David Paul Force
                                              David Paul Force
                                              Stein Saks, PLLC
                                              285 Passaic Street
                                              Hackensack, NJ 07601
                                              Attorneys for Plaintiff
